DETAILED ACTION
This Office action has been issued in response to amendment filed November 29, 2021. 
Claims 1, 5-7, 11-13, 17 and 18 have been amended. Claims 2-4 and 14-16 have been canceled. Currently, claims 1, 5-7, 11-13, 17 and 18 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1, 5-7, 11-13, 17 and 18 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3. 	Applicant’s remarks and arguments presented on 11/29/21 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
s 1, 5-7, 11-13, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2009/0006320 A1), hereinafter Ding in view of Chakkappen et al. (US 2014/0095474 A1), hereinafter Chakkappen.
As for claim 1, Ding teaches a method of processing a query into a database, the method comprising: receiving an instruction in each of a plurality of query statement of the query to partition data in the database into a plurality of data partitions for the query (see [0021], [0022], query for data stream, partition query predicate); 
wherein the instruction in each of the plurality of query statements specifies a total number of data partitions for the plurality of data partitions for the query and a particular data partition of the total number of data partitions to apply that query statement, and wherein the query includes a quantity of the query statements matching the total number of data partitions (see [0057], [0061], query contains equality condition partitions on the events and concatenation of all matching events, [0081], these partitions form a partition hierarchy, each of these six partitions have nodes number of conjunctive partitions generated is linear in the query, [0110], [0116], events and traces have match, fig. 3);     
generating, in response to the instruction in the plurality of query statements, a portioning plan for the query to partition the data in the database into the total number of data partitions according to a plurality of data characteristics and a query execution plan that specifies the data from the database for each of the plurality of data partitions, wherein the plurality of data characteristics includes distribution of values within one or more database table columns and….values of at least one database table column (see [0021], augment event queries with event-condition-action rules, [0022], process instances which can be seen the data, optimize query, keeps relational and object-oriented data unordered, allow relationship specified among data, [0081], partitions in a hierarchy, number of number of conjunctive partitions generated after the partitions C1, C3, and C4 fail, the query failed already since C2 C5 may be statically unstatisfiable, [0102], query conditions associated with table for optimizing events, [0117], matching probability of controlling the value range of the price attribute);
and executing the query execution plan to compel reading the data of the data partitions from the database in respective data streams according to the particular data partition…one from another and process the query statements for each of the data streams according to the particular data partition in parallel query processing pipelines (see [0014], event stream is generated by the online order transactions, [0016], query to compile, transactions and order constraints with query execution, [0018], Fig. 5, [0046]). 
Ding teaches the claimed invention but does not explicitly teach the limitations of  minimum and maximum values or data streams independently one from another. In the same field of endeavor, Chakkappen teaches the limitations of minimum and maximum values or data streams independently one from another (see Chakkappen, [0038], minimum and maximum values [0161], independent of the number of tables and partitions).
Ding and Chakkappen both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data that is processed in response to database query. Planning, process for parallel query optimizing, partition table or a column of a table.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chakkappen’s teaching to Ding system to changing how a query is processed while an execution plan of the query is being executed. Hence, generate statistics for optimizing queries. Query optimization help for an estimated cost, such as the number of rows that may be processed during execution, the number of operations (e.g., joins, table scans) that may be performed, and the number of disk accesses that may be required  (see Chakkappen, [0004]-[0006]).
As for claim 7, 
		The limitations therein have substantially the same scope as claim 1 because claim 7 is a system claim for implementing those steps of claim 1. Therefore, claim 7 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chakkappen’s teaching to Ding system to changing how a query is processed while an execution plan of the query is being executed. Hence, generate statistics for optimizing queries. Query optimization help for an estimated cost, such as the number of rows that may be processed during execution, the number of operations (e.g., joins, table scans) that may be performed, and the number of disk accesses that may be required  (see Chakkappen, [0004]-[0006]).
As for claim 13, 
		The limitations therein have substantially the same scope as claim 1 because claim 13 is a computer program product claim for implementing those steps of claim 1. Therefore, claim 13 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chakkappen’s teaching to Ding system to changing how a query is processed while an execution plan of the query is being executed. Hence, generate statistics for optimizing queries. Query optimization help for an estimated cost, such as the number of rows that may be processed during execution, the number of operations (e.g., joins, table scans) that may be performed, and the number of disk accesses that may be required  (see Chakkappen, [0004]-[0006]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Ding and Chakkappen teach:
wherein generating the query execution plan comprises: selecting a data characteristic from optimizing criteria that partitions the data over the total number of data partitions (see Ding, [0013], [0016]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Ding and Chakkappen teach:
further comprising: selecting a database connectivity driver for the database; and issuing the instruction in the plurality of query statements to partition data in the database through the selected database connectivity driver (see Ding, [0078]).
Claims 11, 12, 17 and 18 correspond in scope to claims 5 and 6 and are similarly rejected.
Prior Arts
7.	US 2005/0028134 A1 teaches SQL implementation and minimum and maximum values of columns imply that natively supported arithmetic safely be used at the time the query is evaluated, CPU time can be save by avoiding overflow checking and by using natively supported instructions ([0029]).


US 20060218123 A1 teaches SQL queries, partitioning data to be operated on during the processing of the query into smaller fragments so that operations on those fragments can be performed concurrently ([0012]).
US 20070162425 A1 teaches operators for query execution plan to achieve an asynchrony. Each such operator defines a portion of the execution plan that can be executed asynchronously and independently of other portions. A automated algorithms used to perform the query and partition the data ([0032], [0040]).
Data Platform for Machine Learning. SIGMOD, June 2019, teaches: Partition with indices that support dynamic range queries, point queries and efficient streaming on-demand for distributed training (page. 1811).
US 20060218123, US 20070162425, US 6625593. US 7433863, US 20140214754, US 20150149435, US 20110302583, US 20140095474, US 7984043, US 20150154256, US 20110246448 references read the claim recited limitations. These references are state of the art at the time of the claimed invention.
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
2/10/22